March 21, 2014 Mr. Terence O’Brien Accounting Branch Chief Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re:Matthews International Corporation Form 10-K for the Year Ended September 30, 2013 Filed November 27, 2013 Form 10-Q for the Period Ended December 31, 2013 Filed February 5, 2014 File Number 000-09115 Dear Mr. O’Brien: Thank you for your review of the above referenced documents filed by Matthews International Corporation (the “Company”).The Company respectfully requests an extension of time to respond to your comments.The reasons for this request include: · provide time to gather the appropriate information necessary to respond to your comments; · provide time for a review of your comments and our responses by PricewaterhouseCoopers, the Company’s independent registered public accounting firm; and · the financial staff that will be involved in gathering the information for our responses will also be involved in the Company’s fiscal second quarter financial closing process. Accordingly, the Company respectfully requests an extension of time to April 18, 2014 to respond to your comments. Should you have any questions regarding the above matters, please contact me at 412-442-8262. Sincerely, /s/ Steven F. Nicola Steven F. Nicola Chief Financial Officer
